Citation Nr: 0028341	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
strain, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
right shoulder injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to December 
1974.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  The veteran's disability due to a low back strain is 
characterized by slight to moderate limitation of motion, 
subjective complaints of pain, no motor or sensory deficits, 
no spasm of the paraspinal muscles, and X-ray evidence of 
mild spondylosis at L5-S1 associated with bilateral facet 
degeneration.

2.  The veteran is right hand dominant.  

3.  His disability due to residuals of a right shoulder 
injury is manifested by subjective complaints of pain, no 
neurological findings, X-ray evidence of arthritis, and range 
of motion showing flexion from 0 to 170 degrees, abduction 
from 0 to 170 degrees, adduction from 0 to 40 degrees, 
internal and external rotation from 0 to 70 degrees, and 
extension from 0 to 40 degrees.  Moderate pain was present 
with flexion from 150 to 175 degrees, abduction from 140 to 
175 degrees, and internal and external rotation from 40 to 70 
degrees.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5295 (1999).

2.  The criteria for a 20 percent evaluation for residuals of 
a right shoulder injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5201, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims he is entitled to increased ratings for 
his service-connected low back strain and right shoulder 
disability.  A claim that a service-connected disability has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  Hence, the veteran's claims for increased ratings 
are well grounded.  38 U.S.C.A. § 5107(a).  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5107(a).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

I.  Low Back Strain

The record shows that the veteran developed low back pain in 
service as a result of pulling heavy hoses while performing 
his job in aircraft refueling.  An April 1975 rating decision 
granted service connection for residuals of a low back 
sprain, which is currently evaluated as 20 percent disabling.  
The veteran now claims that this condition has worsened, 
thereby warranting a higher evaluation.  For the following 
reasons, the Board finds that the criteria for an evaluation 
in excess of 20 percent have not been met.

The veteran's service-connected low back strain is currently 
evaluated under Diagnostic Code 5295.  Under this provision, 
a 20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation, the highest 
available under this code, is granted for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295. 

VA outpatient treatment reports show that the veteran was 
seen in 1996 for recurrent flare-ups of low back pain after 
bending and moving objects at home.  These records show no 
evidence of foot drop or abnormal gait.  It was noted that he 
occasionally wore a corset for back support.  

At a VA orthopedic examination in March 1998, the veteran 
stated that he was currently on pain medication for low back 
pain.  He said he wore a corset at all times and occasionally 
wore a back brace.  He reported increased pain with prolonged 
standing and walking, but denied bowel or bladder 
incontinence.  Objectively, musculature of the back was 
intact with no spasm.  No tenderness to palpation of the 
paraspinous muscular was present.  Range of motion testing 
showed forward flexion of 20 degrees (40 degrees normal), 
with moderate pain from 0 to 20 degrees; dorsiflexion of 10 
degrees (20 degrees normal), with moderate pain from 0 to 10 
degrees; right and left lateral flexion of 10 degrees (15 
degrees normal); and right and left lateral rotation of 5 
degrees (3 degrees normal).  No gross coordination deficits 
were observed.  The examiner indicated that early 
fatigability would be expected with extensive use because of 
pain.  Straight leg raising was negative.  X-rays showed mild 
spondylosis at L5-S1, associated with bilateral facet 
degeneration.  Based on these findings, the diagnosis was 
mild spondylosis at L5-S1 and bilateral facet degeneration, 
with moderate range of motion deficits and moderate pain on 
range of motion examination.  

In a July 1998 letter, Frederick C. Workman, M.D., stated 
that the veteran had a congenital anomaly of the spine, with 
no evidence of increased spondylosis or facet arthritis.  He 
said the veteran had nonradicular low back pain resulting in 
limited range of motion.  He explained that the limited 
motion was due to lack of proper stretching exercises of the 
back muscles, which had resulted in tight myofascial 
structures.  The majority of pain was with flexion as opposed 
to extension or rotation.  According to Dr. Workman, limited 
extension and rotation were usually indicative of pain in the 
low back due to facet arthritis or instability, while limited 
flexion was usually due to tight myofascial structures or 
stretching of irritated nerve roots.  

In July 1998, the veteran underwent an orthopedic evaluation 
at the East West Medical Group.  The veteran related that he 
worked as a custodian.  He said he suffered from low back 
pain which increased after prolonged sitting, repetitive 
bending, and lifting over twenty-five pounds.  He described 
stiff muscles and radiating pain into his buttocks, but none 
in either lower extremity.  No bowel or bladder problems were 
reported.  He said he wore a back brace in the past and 
currently used Tylenol and anti-inflammatory agents.  
Objectively, the veteran moved around the examining room with 
no evidence of tension or pain.  He was able to walk on his 
heels and toes without difficulty.  There was no limp, and he 
could squat without difficulty.  Range of motion testing 
showed forward flexion of 70 degrees, back extension of 20 
degrees, lateral flexion of 30 degrees, and rotation of 40 
degrees.  Straight leg raising was accomplished to 90 degrees 
without pain.  No motor strength weakness was present, but he 
did report pain in the lumbosacral area when resistance was 
applied to the lower extremities.  Lasegue's maneuver was 
negative.  There was no overt motor weakness to gross 
examination of all muscles in the lower extremities.  X-ray 
examination revealed mild thoraco-lumbar scoliosis of the 
back of only 5 to 10 degrees, a sacralization of the L5 
vertebra, a spondylolysis of the pars interarticularis at L5-
S1 on the left, and a pars interarticularis on the superior 
border of the L4 vertebra.  However, there was no significant 
facet arthritis, and the sacroiliac joints appeared to be 
normal.  The diagnosis was chronic lumbosacral sprain 
superimposed upon congenital anomalous L5-S1 segment of the 
low back with unilateral L5-S1 spondylolysis and mild 
thoraco-lumbar scoliosis.  The examining physician stated 
that the veteran could have mechanical low back pain without 
any inducing cause due to his anomalous back, which had been 
alluded to as far back as 1989.  The physician pointed out 
that X-ray examination in March 1998 revealed "mild 
spondylosis of L5-S1 with bilateral facet degeneration."  
This diagnosis, however, did not coincide with current 
findings on X-ray examination.  

A September 1999 VA outpatient treatment report noted that 
the veteran was employed as a boiler maintenance technician, 
where his duties involved less lifting than his previous job 
in building maintenance.  He said he wore a corset 
intermittently and experienced minimal problems.  It was 
noted that his back problems had improved.  Physical 
examination showed no spasm or sciatic notch tenderness.

In February 2000, the veteran testified before a hearing 
officer at the RO concerning the nature and severity of his 
low back disability.  He said he experienced problems with 
his sciatic nerve which caused his left leg to give out.  He 
reported experiencing difficulty ambulating up and down 
stairs, and said he could sit for only 20 minutes before 
having to get up and stretch.  He took Chlorzoxazone for pain 
and used a heating pad.  He stated that he still worked as a 
boiler maintenance technician, which was physically 
demanding.  He reported no specific problems with his ability 
to perform his job, but indicated that his back went out on 
the prior Friday.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected low 
back strain most nearly approximates the criteria for a 20 
percent evaluation.  The clinical evidence reveals that the 
veteran's low back disability is manifested primarily by 
degenerative changes, complaints of pain and stiffness, and 
radiation to the buttocks.  He also suffers from a congenital 
anomalous L5-S1 segment, for which service connection has not 
been established.  Nevertheless, the evidence simply does not 
show that the veteran's low back disability constitutes a 
severe lumbosacral strain as defined under Diagnostic Code 
5295.  None of the clinical evidence shows that this 
disability is manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending while standing.  There also is 
no evidence of any abnormal mobility on forced motion.  In 
this respect, range of motion testing in March 1998 showed 
forward flexion of 20 degrees (40 degrees normal), 
dorsiflexion of 10 degrees (20 degrees normal), right and 
left lateral flexion of 10 degrees (15 degrees normal), and 
right and left lateral rotation of 5 degrees (3 degrees 
normal).  Thus, the veteran's motion was reduced by 
approximately 50 percent with respect to forward flexion and 
backward extension, and only 30 percent with respect to right 
and left lateral rotation.  In July 1998, range of motion 
testing revealed flexion of 70 degrees, extension of 20 
degrees, lateral flexion of 30 degrees, and rotation of 40 
degrees, which demonstrates an overall improvement with 
respect to motion of the low back.  Finally, there is no 
evidence of narrowing or irregularity of any joint spaces.  
X-rays essentially showed spondylosis at L5-S1 and bilateral 
fact degeneration, with no evidence of narrowing of the joint 
spaces.  The veteran's disability due to a low back strain, 
therefore, does not constitute a severe disability as 
described in Diagnostic Code 5295.  Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for this disability.

The Board also finds that no other diagnostic code affords 
the veteran a higher rating at any time during the pendency 
of this claim.  The Board has considered the possible 
application of Diagnostic Code 5293, which provides a 40 
percent rating for recurring attacks of severe intervertebral 
disc syndrome with intermittent relief, while a 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.   38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Here, although the veteran has reported 
numbness and tingling in his buttocks, no neurological 
findings in either lower extremity have been shown, thereby 
precluding a higher evaluation for intervertebral disc 
syndrome.  

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
more than moderate limitation of motion of the lumbar spine 
(Diagnostic Code 5292).  As mentioned, in March 1998, his 
motion of the lower back was reduced by approximately 50 
percent with respect to forward flexion and backward 
extension, and only 30 percent with respect to right and left 
lateral rotation.  In July 1998, motion improved to where he 
exhibited forward flexion of 70 degrees, extension of 20 
degrees, lateral flexion of 30 degrees, and rotation of 40 
degrees.  This can be considered no more than moderate 
limitation of motion.  Hence, there is no basis for assigning 
an evaluation in excess of 20 percent for the veteran's low 
back strain under any other potentially applicable diagnostic 
code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Regulation 4.40 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Regulation 4.45 states that to 
determine the factors causing disability of the joints 
inquiry must be directed toward, inter alia, "[p]ain on 
movement".  38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating a low back disability as is limitation of 
motion, since "functional loss caused by either factor should 
be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

In this case, there is no objective evidence of weakened 
movement, excess fatigability with use, or incoordination of 
the lumbar spine which would indicate additional functional 
loss due to pain to warrant an evaluation in excess of 20 
percent.  The Board has considered the veteran's complaints 
of pain and weakness and the fact that he wears a corset for 
support.  At the March 1998 VA examination, moreover, the 
examiner stated that fatigability would be expected with 
extensive use due to pain.  Nevertheless, no medical 
professional has described any significant limitation in 
range of motion or an abnormal gait.  Furthermore, when 
evaluated at the East West Medical Group in July 1998, the 
examining physician noted that the veteran moved around the 
examining room while exhibiting no evidence of tension or 
pain.  The Board also stresses that no motor weakness or 
spasm was described, and he was able to walk on his heels and 
toes without difficulty.  Thus, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 have been considered as mandated by 
DeLuca, 8 Vet. App. at 204-07, but do not apply in the 
absence of relevant objective findings. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
the veteran's low back strain.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55-56. 

II.  Residuals of a Right Shoulder Injury

In June 1974, while on active duty, the veteran fell on his 
right shoulder while playing football.  An April 1975 rating 
decision granted service connection for residuals of that 
injury.  This disability is currently rated as 10 percent 
disabling under Diagnostic Codes 5010 and 5203.  Diagnostic 
Code 5203 pertains to impairment of the clavicle or scapula, 
and provides a 10 percent rating for malunion of the clavicle 
or scapula, or where there is nonunion without loose 
movement.  A 20 percent rating is assigned where there is 
nonunion of the joint with loose movement, or where there is 
a current dislocation of the joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

Diagnostic Code 5010 evaluates posttraumatic arthritis, which 
in turn uses the criteria for degenerative arthritis under 
Diagnostic Code 5003.  Arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 (1999).

Plate I of 38 C.F.R. § 4.71 provides that full range of 
motion of the shoulder is 180 degrees of forward flexion, 180 
degrees of abduction, and 90 degrees for both internal and 
external rotation.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f) (1999).  The record shows that the 
veteran is right hand dominant.

At his March 1998 VA orthopedic examination, the veteran 
reported intermittent pain in the right shoulder, especially 
on cold and rainy days.  He said he was right hand dominant 
and avoided lifting with that hand.  He indicated that he 
tried to keep his right shoulder warm and had minimal relief 
from pain with the use of an analgesic balm.  Range of motion 
testing of the right shoulder revealed the following 
findings: (1) active and passive forward elevation of 170 and 
175 degrees, respectively, with moderate pain from 150 to 175 
degrees; (2) active and passive abduction of 170 and 175 
degrees, respectively, with moderate pain from 140 to 175 
degrees; (3) active and passive adduction of 40 and 45 
degrees, respectively; (4) active and passive internal and 
external rotation of 70 and 75 degrees, respectively, with 
moderate pain from 40 to 70 degrees; and (5) active and 
passive extension of 40 and 45 degrees, respectively.  There 
was no swelling and only mild pain to palpation of the 
acromioclavicular (AC) joint.  There was unequal and 
diminished strength of the adductor, abductors and rotators 
compared at 3-4/5 and 5/5 on the left.  No gross coordination 
deficits were shown.  X-ray examination was unremarkable 
except for degenerative joint disease at the AC joint space.  
Based on these findings, the diagnosis was degenerative joint 
disease of the right AC joint with moderate range of motion 
deficits and moderate pain.  

When seen for back pain at East West Medical Group in July 
1998, examination of the upper extremities revealed no 
atrophy or limitation in range of motion.  Both shoulders 
exhibited 180 degrees of abduction and extension.  Slight 
tenderness of the AC joint was present.  Nerve testing for 
compression neuropathy for the median and ulnar nerve were 
negative throughout the arm, both at the elbow pronator and 
in the wrist.

At his February 2000 hearing, the veteran explained that he 
experienced intermittent problems with right shoulder motion.  
He said he had a lot of discomfort and occasional numbness in 
the shoulder area.  As a result, he explained that it was 
difficult to lift his three-year-old son.  He also described 
decreased grip strength in his right hand while at work.  

The veteran submitted a September 2000 letter with additional 
medical evidence pertaining to his right shoulder disability.  
The veteran said he had a constant tingling sensation that 
was very uncomfortable and hard to live with.  An August 2000 
VA outpatient treatment report noted that he had more or less 
continuous tingling in the right arm from axilla to the 
fingertips along the ulnar distribution for the past two 
weeks.  X-rays of the neck revealed impingement on foramina, 
which explained his symptoms.  The impression was foraminal 
encroachment by osteoarthritis spurs in the cervical spine.

Applying Diagnostic Code 5203 to the pertinent facts, the 
Board finds that the veteran's right shoulder disability was 
properly rated as 10 percent disabling.  None of the clinical 
evidence reveals that his right shoulder disability has been 
characterized by dislocation of the joint or nonunion of the 
joint with loose movement, as required for a 20 percent 
evaluation under Diagnostic Code 5203.  In particular, X-ray 
examination in March 1998 was unremarkable except for 
degenerative joint disease at the AC joint space.  Under 
these circumstances, the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's right shoulder disability under Diagnostic Code 
5203.

Nevertheless, the Board finds that the veteran's right 
shoulder disability warrants a 20 percent evaluation based on 
his complaints of pain and X-ray evidence of arthritis.  
Diagnostic Code 5201 evaluates limitation of motion of the 
arm, and provides a 20 percent rating where motion of either 
arm is limited to the shoulder level, or where motion of the 
minor arm is limited to midway between the side and shoulder 
level.  A 30 percent rating requires limitation of motion of 
the major arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201. 

In pertinent part, however, under 38 C.F.R. § 4.59, it is the 
intention to recognize any form of arthritis that is actually 
painful, unstable, or productive of malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  In light of the above, the 
Board finds that a 10 percent evaluation may be based upon 
the noncompensable loss of range of motion, in conjunction 
with X-ray evidence of arthritis, under Diagnostic Code 5003.  
With consideration of 38 C.F.R. § 4.59, however, and the 
applicable diagnostic code for restricted shoulder motion, 
Diagnostic Code 5201, the minimum compensable rating for 
painful motion due to arthritis is 20 percent.  The Board 
concludes that the veteran's report of right shoulder pain is 
credible, as confirmed by clinical examination.  Accordingly, 
the higher 20 percent rating may be granted.  See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

However, the Board finds that the evidence is against an 
evaluation in excess of 20 percent.  The March 1998 VA 
examination report showed moderate pain with flexion from 150 
to 175 degrees, abduction from 140 to 175 degrees, and 
internal and external rotation from 40 to 70 degrees.  Thus, 
most of the veteran's right shoulder motion was without pain, 
thereby precluding an evaluation in excess of the 20 percent 
rating assigned by virtue of this decision.  The Board also 
has considered the provisions of the Rating Schedule for 
evaluation of diseases of the peripheral nerves such as 
Diagnostic Code 8518 (paralysis of the circumflex nerve) and 
Diagnostic Code 8519 (paralysis of the long thoracic nerve).  
Diagnostic Code 8518 provides a 30 percent evaluation for 
severe incomplete paralysis of the circumflex nerve, while 
Diagnostic Code 8519 provides a 30 percent evaluation for 
severe incomplete or complete paralysis of the long thoracic 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8518, 8519 
(1999).  However, the August 2000 VA outpatient treatment 
report attributed the veteran's complaints of tingling of the 
right arm to his cervical spine rather than his right 
shoulder disability.  As such, an evaluation in excess of 20 
percent is not warranted under either of these Diagnostic 
Codes. 

In conclusion, the Board finds that the evidence supports a 
20 percent disability evaluation for the veteran's service-
connected residuals of a right shoulder injury based on his 
complaints of painful motion and X-ray evidence of arthritis.


III.  Consideration of an extraschedular evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In the instant case, the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing that either of the 
disabilities under consideration have independently caused 
marked interference with employment (beyond that interference 
contemplated in the assigned ratings), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  An August 
1988 letter from the United States Postal Service notified 
the veteran that he was medically unsuitable for employment 
due to his low back disability.  However, the veteran is 
currently employed full time as a boiler maintenance 
technician.  The 1988 letter, therefore, is not relevant to 
the veteran's current claims for increased evaluations.  See 
Francisco, 7 Vet. App. at 58 (holding that the present level 
of disability is of primary concern in a claim for an 
increased evaluation.)  As such, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

The claim for a disability evaluation in excess of 20 percent 
for a low back strain is denied.

A 20 percent disability evaluation for residuals of a right 
shoulder injury is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

